Citation Nr: 1809533	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for service-connected right inguinal hernia.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which continued the noncompensable disability rating for right inguinal hernia, denied service connection for hypertension, denied service connection for diabetes mellitus, and denied service connection for a low back pain, finding no new and material evidence had been submitted.  The rating decision included a note to deny non-service connected pension administratively because the Veteran's income was excessive.  The Veteran disagreed with the decision of the above claims.  See September 2012 notice of disagreement.

In a December 2015 statement in support of the claim, the Veteran indicated he wished to withdraw his claims for entitlement to service connection for hypertension and for non-service connected pension.  As such, these claims are no longer before the Board for further appellate adjudicated and dismissed as a matter of law.  38 U.S.C. § 7105 (2012); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

A hearing was held before the undersigned Veterans Law Judge in November 2017.  A transcript is of record.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the period on appeal, there has not been medical or lay evidence to suggest a postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.

2.  In an unappealed February 26, 1980 Board decision, the Board denied the claim of entitlement to service connection for a low back disability.

3.  Evidence received subsequent to the February 26, 1980 Board decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right inguinal hernia have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7338, 7800-7805 (2017).

2.  The February 26, 1980 Board decision that denied service connection for a low back disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

3.  New and material evidence has not been received since the Board's February 26, 1980 decision which denied entitlement to service connection for a low back disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156, 20.1103 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.  See February 2012 VCAA correspondence and November 2017 Board hearing transcript.   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and post service VA treatment records with the claims file.  The Veteran was also afforded adequate examinations in February 2012, January 2016 and March 2017 for his right inguinal hernia and in March 2017 for his back.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication or allegation that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating Claim

As noted in the Introduction, the Veteran's service-connected right inguinal hernia is currently assigned a noncompensable rating effective July 16, 1977.  It is the Veteran's contention that he warrants a compensable rating.  

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. At 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

The Veteran's right inguinal hernia is rated under Diagnostic Code 7338, which provides that a 0 percent rating is warranted for small, reducible, inguinal hernia, or without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent or not operated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, DC 7338.

Pertaining to the Veteran's scar, under Diagnostic Code 7800, a 10 percent rating is warranted for scars that are located on the head, face, or neck when there is one characteristic of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Id.

For purposes of evaluation of under 38 C.F.R. § 4.118, the eight characteristics of disfigurement are: a scar that is five or more inches, or thirteen centimeters, in length; a scar that is at least one-quarter of an inch, or 0.6 centimeters, wide at the widest part; surface contour of the scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches, or 39 square centimeters; skin texture that is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, or 39 square centimeters; underlying soft tissue that is missing in an area exceeding six square inches, or 39 square centimeters; and skin that is indurated and inflexible in an area exceeding six square inches, or 39 square centimeters. 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1. VA is to consider unretouched color photographs when evaluating under these criteria.  Id.  at Note 3. 

Additionally, VA is to separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  Id. at Note 4.  Finally, the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics that are required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  at Note 5.

Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801.  A deep scar is one that is associated with underlying soft tissue damage. Id.  at Note 1. Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear. 38 C.F.R. § 4.118, DC 7802.  A superficial scar is one that is not associated with underlying soft tissue damage. Id.  at Note 1. 

Pursuant to Diagnostic Code 7804, which applies to unstable or painful scars, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.  Additionally, scars that are evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  Id. at Note 3. 

According to Diagnostic Code 7805, which applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, VA is to evaluate any disabling effect(s) not considered in a rating provided under such Diagnostic Codes under an appropriate diagnostic code. 38 C.F.R. § 4.118, DC 7805.

After reviewing the pertinent evidence of record, the Board finds that the Veteran's service-connected right inguinal hernia does not warrant a compensable rating under Diagnostic Code 7338.  Moreover, despite the evidence that the Veteran has a scar associated with his surgical repair of his right inguinal hernia, the evidence also does not warrant a compensable rating under Diagnostic Codes 7800-7805.

The Veteran testified at the November 2017 Board hearing that he had not sought treatment with the VA following his surgery for his inguinal hernia in 1977.  However, he did testify that he had sought private medical care with an urologist in Conway, South Carolina.  When asked, the Veteran could not remember the name of the private urologist nor could he recall whether he had sought treatment during the period on appeal.  As such, the Board finds a remand to request these records would not be productive.

Turning to the medical evidence of record, VA treatment notes dated August 2000 to February 2017 show the Veteran's past surgical history included a right inguinal hernia repair but there was no evidence of continued care or treatment for the right inguinal hernia.  

Despite the lack of medical treatment for the Veteran's right side hernia, the record does include several VA examinations which evaluated the Veteran's right inguinal hernia.

A February 2012 VA examination diagnosed the Veteran with inguinal hernia.  His medical history reported right inguinal hernia repair in 1975 along with mild pain in the right groin at times.  There was no diagnosis of recurrence of the hernia since surgery and no medications for the hernia.  The examiner found no right or left side hernia on examination.  Additionally, there was no indication that a supporting belt was needed.  A scar was noted on examination but the scar was not painful or unstable, and did not have a total area greater than 39 square centimeters.  The scar itself was noted as well-healed with normal texture, negative pain to palpation and normal sensation.  No limitation of motion or function was caused by the scar with no skin breakdown.  Lastly, there was no impact of the Veteran's hernia on his ability to function at work.

Another VA examination was performed in January 2016 which diagnosed the Veteran with inguinal hernia.  At the examination, the Veteran reported an intermittent dull ache to the right groin but no further hernia repair or revision since the initial surgery.  A surgical repair to the right inguinal hernia was reported in 1975.  On examination, no right or left hernia was detected.  A scar from the surgery was reported but it was not painful or unstable and the total area was not greater than 39 square centimeters.  Lastly, there was no functional impact noted on the Veteran's ability to work as a result of his hernia condition.

Lastly, yet another VA examination was performed in March 2017.  The examiner diagnosed the Veteran with inguinal hernia.  His medical history showed he had a surgical repair to his right inguinal hernia in 1977.  On examination, no hernia was detected on either side and there was no indication that the Veteran needed a supporting belt.  A surgical scar was noted by the examiner but the right groin scar was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters and was not located on the head, face or neck.  The scar measured 9 centimeters by 1 centimeter.  Additionally, the examiner found the Veteran's hernia condition did not have any functional impact on the Veteran's ability to work.

The Board gives probative weight to the aforementioned VA examiners' findings indicating there has been no detectable hernia on the Veteran's right side since his surgical repair in 1977.  Moreover, there is no indication that the Veteran needed a supporting belt.  With the medical evidence of record supporting a finding that the Veteran's right inguinal hernia was surgically repaired in 1977 and there was no evidence of a detectable hernia during the period at issue, the noncompensable disability rating is supported.

Lastly, the Board has considered that skin/scar diagnostic codes provide potential compensable disability ratings.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2017).  However, here, the evidence of record does not reveal scars causing disfigurement of the head, face, or neck (Diagnostic Code 7800); scars other than the head, face, or neck that are deep or cause limited motion in an area exceeding 6 square inches or 39 sq. cm. (Diagnostic Code 7801); scars other than the head, face, or neck that are superficial, do not cause limited motion, and in an area exceeding 144 square inches or 929 cm. or greater (Diagnostic Code 7802); superficial unstable scars with frequent loss of skin covering over the scar (Diagnostic Code 7803); superficial scars that are painful on examination (Diagnostic Code 7804); or scars that causes some sort of compensable limitation of function (Diagnostic Code 7805).

For the reasons stated above, the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's right inguinal hernia with scar.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Reopen Entitlement to Service Connection for Low Back Claim

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a low back disability was denied by the Board in February 1980.  The Board essentially determined that there was no evidence that the Veteran's low back disability was caused by his active service or the inguinal hernia surgery performed during service.  The February 1980 decision is final.  38 U.S.C. § 7104 (2012).   

At the time of the last final decision pertaining to the Veteran's low back disability, the evidence of record mainly consisted of the Veteran's August 1978 hearing testimony, a May 1978 statement from the Veteran regarding his back pain following his hernia surgery, as well as his service treatment records.

The evidence that has been received since the February 1980 Board decision includes updated VA and private treatment records, a March 2017 VA examination report, testimony at the November 2017 Board hearing, as well as the Veteran's statements regarding his low back pain.

Updated VA treatment records dated August 2000 to January 2017 confirms the Veteran's prescription of hydrocodone for his chronic back pain. 

At the March 2017 Board hearing, the Veteran testified that he did not have any issues with his back before he entered service.  He further testified that his back issue arose following an inguinal hernia operation he had performed while he was in the military.  Specifically, he indicated he got a pinched nerve from the surgery.  The Veteran reported he sought treatment for his back immediately following his separation from service and he has continued to have difficulties with his back since that time.  Regarding medical treatment for his back, he testified he was seen by a civilian doctor, orthopedic doctors, a surgeon and a chiropractor.  Presently, he testified he was last seen by a doctor about a year prior to the hearing and he took hydrocodone for his back pain, which was prescribed by a VA doctor.

Additionally, in a May 2017 statement in support of his claim, the Veteran reiterated his claim that his back problems occurred after his surgery for a hernia which has caused his now chronic back pain.

Furthermore, the record includes the report from a VA back examination performed in March 2017.  At the VA examination, the Veteran reported he woke up with back and leg pain following his surgery for his right inguinal hernia at the end of his service.  The Veteran indicated the pain continued and he saw a chiropractor with some relief.  After a physical examination, the examiner diagnosed degenerative arthritis of the spine.  The examiner indicated he had reviewed the medical records but was unable to find evidence to suggest that the degenerative disc disease began while the Veteran was in-service.  In particular, the radiography noted degenerative disc disease to be present in 2011 when it was described as mild facet arthropathy, which indicated early stages of arthropathy.  A radiograph done in 1977 was noted to be normal.  Therefore, it would seem to indicate that the arthritic changes began sometime between service and 2011, likely closer to 2011, given the early stages of the disease.  The examiner acknowledged that nerve injuries were possible complications of spinal anesthesia but severe or disabling injuries and long term pain were rare.  As such, the Veteran likely had back pain associated with his spinal anesthesia but there was no evidence of continuation of progression for his back after discharge.  The examiner found the spinal anesthesia was unlikely to cause degenerative changes in the spine.  Overall, the examiner found there was no evidence to disagree with the original medical opinions, finding there was no evidence that the current back disease of the Veteran was continuation of his spinal anesthesia in service or was incurred in or caused by his military service. 

Following a thorough review of the evidence added to the record after the February 1980 Board decision, the Board finds the evidence is cumulative of previously considered evidence.  Most notably, the Veteran had previously raised his contention of causation of his back pain following his hernia surgery during service which was thoroughly considered by the Board in the February 1980 decision.  Therefore, his hearing testimony along with his May 2017 statement and the March 2017 VA examination report are cumulative of evidence previously of record.  

The evidence submitted since the last final decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim. The Board acknowledges that the threshold or reopening a claim is low, but it is a threshold nonetheless. Shade, 24 Vet. App. At 110. Thus, reopening of the claim is not warranted.




ORDER

An initial compensable disability evaluation for service-connected right inguinal hernia is denied.

As new and material evidence has not been received, reopening of the claim for service connection for a low back disorder is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for diabetes mellitus, the Board finds a remand is warranted to obtain a VA examination prior to adjudication.

In particular, VA medical records confirm a diagnosis of diabetes mellitus on the Veteran's continued problem list and show continued treatment.  Additionally, at the November 2017 Board hearing, the Veteran testified that he was told he was prediabetic prior to leaving service.  He further indicated that following his service, he started seeing a doctor for his diabetes and was diagnosed shortly afterwards.  Unfortunately, that doctor has since gone out of business and the Veteran testified he was unable to obtain those records.  But he reported being treated by the VA for diabetes since and requiring insulin and a restricted diet.

In light of the evidence of a present diagnosis and the Veteran's hearing testimony regarding his prediabetic status at discharge from service, the Board finds the VA has a duty to assist the Veteran in providing a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  With any assistance needed from the Veteran, obtain updated VA treatment records or private records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination for his claimed diabetes mellitus.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset in service, had its onset within a year of service separation, or is otherwise shown to be etiologically related to his active service, to include his contention of in-service symptoms/prediabetes.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


